DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 09/30/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9-11, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (CN107884898B).
With respect to Claim 1, Chang discloses a lens driving apparatus (Figure 1), comprising: an imaging lens assembly (Figure 11) having an optical axis (N, Figure 7B), comprising: at least one plastic lens element (112, Figure 3; the lens can be made of plastic, Page 7, paragraph 6), wherein there is no additional one or more lens elements between an imaged object (314a, Figure 11) and the at least one plastic lens element (see Figure 3), and the at least one plastic lens element (112, Figure 3) comprises, in order from a central region (closest to center of the Z axis) to a peripheral region (furthest from Z axis): an effective optical portion (area between 122 and 116, Figure 7B), the optical axis (N, Figure 7B) of the imaging lens assembly (Figure 11) passing through the effective optical portion (area between 122 and 116, Figure 7B); a peripheral portion (area surrounding where 122 and 116 meet, Figure 7B) surrounding the effective optical portion (area between 122 and 116, Figure 7B); and a light-shielding layer (440d, Figure 15A) disposed on an object side () of the peripheral portion (area surrounding where 122 and 116 meet, Figure 7B) of the at least one plastic lens element (112, Figure 3) and surrounding the effective optical portion (area between 122 and 116, Figure 7B); a driving mechanism (110, Figure 2), comprising: at least one coil (122, Figure 2); and at least one magnet (one of 124, Figure 2) disposed correspondingly with the at least one coil (122, Figure 2), wherein a driving magnetic force is (electromagnetic force, Page 6, paragraph 2) generated by an interaction between the at least one coil (122, Figure 2) and the at least one magnet (one of 124, Figure 2), so that the driving mechanism (110, Figure 2) drives the imaging lens assembly (Figure 11) to move along a direction parallel to the optical axis (N, Figure 7B); and a carrier element (134, Figure 2) for configuring the imaging lens assembly (Figure 11) and one of the at least one coil (122, Figure 2) and the at least one magnet (one of 124, Figure 2) of the driving mechanism (110, Figure 2), both of the at least one plastic lens element (112, Figure 3) and the one of the at least one coil and the at least one magnet (one of 124, Figure 2) of the driving mechanism (110, Figure 2) directly contacted with the carrier element (134, Figure 2), and an outer surface of the carrier element (134, Figure 2) comprising: an assembling structure (140, Figure 1), which is directly contacted with the one of the at least one coil (122, Figure 2) and the at least one magnet (one of 124, Figure 2) of the driving mechanism (110, Figure 2) and for arranging the at least one coil (122, Figure 2) and the at least one magnet (one of 124, Figure 2) facing towards each other, and the assembling structure (140, Figure 1) and the carrier element (134, Figure 2) made integrally; wherein a part of the light-shielding layer (440d, Figure 15A) does not overlap with the carrier element (134, Figure 2) in a direction perpendicular to the optical axis (N, Figure 7B); wherein the carrier element (134, Figure 2) further comprises a top surface (flat area of 134, Figure 1), the top surface (flat area of 134, Figure 1) extends along the direction perpendicular to the optical axis (N, Figure 7B) and faces towards an object side of the lens driving apparatus, an extending distance of the light-shielding layer (440d, Figure 15A) from the top surface (flat area of 134, Figure 1) to the object side of the lens driving apparatus along the direction parallel to the optical axis (N, Figure 7B) is H, a central thickness of the at least one plastic lens element (112, Figure 3) is CT, and the following condition is satisfied: 0 <H/CT < 3 (0 < 2/1 < 3, Page 8).
With respect to Claim 7, Chang further discloses wherein the peripheral portion (area surrounding where 122 and 116 meet, Figure 7B) of the at least one plastic lens element (112, Figure 3) further comprises at least one outer tilting surface (angle may be from 0.1 to 1 degree, Page 6, paragraph 2), a part of the light-shielding layer (440d, Figure 15A) is coated on the at least one outer tilting surface (angle may be from 0.1 to 1 degree, Page 6, paragraph 2), at least one angle (angle may be from 0.1 to 1 degree, Page 6, paragraph 2) is between the at least one outer tilting surface and the optical axis (N, Figure 7B), and the at least one angle is between 1 degree and 60 degrees (angle may be from 0.1 to 1 degree, Page 6, paragraph 2).
With respect to Claim 9, Chang further discloses wherein the imaging lens assembly (Figure 11) further comprises an annular step structure (116, Figure 7B), which surrounds the effective optical portion (area between 122 and 116, Figure 7B) and is in a full-circle form (see Figure 7B), and the annular step structure (116, Figure 7B) connecting the effective optical portion (area between 122 and 116, Figure 7B) and the peripheral portion (area surrounding where 122 and 116 meet, Figure 7B).
With respect to Claim 10, Chang further discloses wherein a part of the light-shielding layer (440d, Figure 15A) is coated on the annular step structure (116, Figure 7B).
With respect to Claim 11, Chang further discloses a leaf spring element (134 is a leaf spring, Figure 2; see also Page 4), which is assembled with the carrier element (134, Figure 2), wherein the leaf spring element (134, Figure 2) is located at an image side of the carrier element (134, Figure 2).
With respect to Claim 15, Chang further discloses wherein an appearance of one side of the carrier element (134, Figure 2) towards the image side of the lens driving apparatus is a polygon (see Figure 2).
With respect to Claim 19, Chang further discloses an electronic device (image display device, Page 2), comprising: the lens driving apparatus of claim 1.

Allowable Subject Matter
Claims 2-6, 8, 12-14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, though Chang (CN107884898B) discloses “The lens driving apparatus of claim 1,” Chang fails to teach or suggest the aforementioned combination further comprising “wherein a length of the light-shielding layer along the direction parallel to the optical axis is L, and the following condition is satisfied: 0 mm < L < 1.2 mm.”
With respect to claims 3-6, these claims depend on claim 2 and are allowable at least for the reasons stated supra.
With respect to claim 8, though Chang (CN107884898B) discloses “The lens driving apparatus of claim 7,” Chang fails to teach or suggest the aforementioned combination further comprising “wherein a number of the at least one outer tilting surface is N, and a number of the at least one angle between the N outer tilting surfaces and the optical axis is N, the N angles increase in order from the object side of the lens driving apparatus to the image side of the lens driving apparatus, and each of the N angles is between 1 degree and 39 degrees.”
With respect to Claim 12, though Chang (CN107884898B) discloses “The lens driving apparatus of claim 11, “Chang fails to teach or suggest the aforementioned combination further comprising “further comprising: at least one metal conductive element, which is directly contacted with the carrier element, and the at least one metal conductive element located at one of an object side and the image side of the carrier element.”
With respect to claims 13-14, these claims depend on claim 12 and are allowable at least for the reasons stated supra.
With respect to Claim 16, though Chang (CN107884898B) discloses “The lens driving apparatus of claim 15, “Chang fails to teach or suggest the aforementioned combination further comprising “wherein the polygon being rectangular-shaped has a plurality of chamfered corners.”
With respect to claims 17-18, these claims depend on claim 16 and are allowable at least for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        September 28, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872